     Case: 1:19-cv-05774 Document #: 53 Filed: 02/03/20 Page 1 of 1 PageID #:176

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Tatiana Garcia
                                Plaintiff,
v.                                                    Case No.: 1:19−cv−05774
                                                      Honorable Gary Feinerman
Corey Deanes, et al.
                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, February 3, 2020:


         MINUTE entry before the Honorable Gary Feinerman:Defendant City of
Chicago's motion to dismiss Count III and IV and to strike Plaintiff's prayer for equitable
relief [37] is entered and continued. Plaintiff shall respond to the motion by 2/19/2020;
Defendant City shall reply by 3/4/2020. Motion hearing set for 2/4/2020 [52] is stricken.
Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
